Per Curiam.
This was an action brought in a justice’s court to recover the sum of one hundred dollars for rent. The plaintiff alleges the renting of the premises to the defendant on April 1, 1889, at the monthly rental of fifty dollars, and the failure and refusal to pay the rent for occupation of the premises for the months of October and November, 1889. The answer alleges that the plaintiff only leased the premises until the first day of October, 1889, and the payment of the rent up to that date. The reply denies that plaintiff has paid the rent agreed, or any rent at all for the occupation of the premises for the months of October and November, which he alleges he used and occupied under the lease of April 1, 1889.
It is conceded that the complaint is not as well stated as it might be, but it is sufficient to support a judgment. The answer does not deny the occupation of the premises *605during the time alleged, but the pleadings and record show that the defendant remained in possession if the lease did expire at the time defendant alleges. While the pleadings are defective, we think, upon the record, the plaintiff was clearly entitled to judgment, and it is therefore affirmed.